Citation Nr: 0414715	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for the post-operative 
residuals of perianal warts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1980 
to September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the rating issue on appeal, which is entitlement to a 
compensable rating for the post-operative residuals of 
perianal warts.  Additionally, he has not been informed as to 
what evidence he is to submit and what evidence VA will 
obtain.  Thus, the Board will remand the appellant's claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

In this case, the Board notes that the appellant's service-
connected post-operative residuals of perianal warts have 
been assigned a noncompensable disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003), as analogous 
to a scar, effective from November 13, 1995.  The Board notes 
that Diagnostic Code 7805 pertains to skin disorders.  See 
38 C.F.R. § 4.118.  In this regard, the Board observes that 
during the course of the appellant's appeal, the schedular 
criteria by which skin disabilities are rated were revised.  
The new criteria have been in effect since August 30, 2002.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  In this case, 
the new regulatory criteria used for the evaluation of skin 
conditions have not yet been applied to the appellant's 
claim.  Thus, in light of the above, the Board finds that the 
appellant should be specifically advised by the RO of the new 
criteria for rating skin disabilities. 

Additionally, at the appellant's personal hearing before the 
Board in November 2003, he stated that manifestations of this 
disorder had increased in severity since the last VA 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49,596-99 (July 31, 2002).  As such, the 
Board concludes that an additional VA examination would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim on appeal can be 
made.  38 C.F.R. §§ 3.326, 3.327 (2003).  

The Board further notes that by a December 2002 rating 
action, the RO denied the appellant's claim for entitlement 
to service connection for pseudofolliculitis and a rash/skin 
condition.  The appellant thereafter filed a notice of 
disagreement in March 2003.  The appellant's representative 
specifically requested that the RO consider the memorandum as 
a notice of disagreement with the rating decision regarding 
the appellant's claim of service connection for 
pseudofolliculitis and a rash/skin condition.  Thus, as this 
statement is accepted as a timely notice of disagreement on 
this issue, the Board is required to remand to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).       

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative that addresses the issue 
of entitlement to service connection for 
pseudo-folliculitis and a rash/skin 
condition.  The appellant and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
December 2002 rating decision must be 
filed.  38 C.F.R. § 20.202 (2003).  If 
the appellant perfects the appeal as to 
the aforementioned issue, the case should 
be returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2003).       

2.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected post-operative 
residuals of perianal warts, in recent 
years.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
VA examination to determine the current 
severity of the appellant's service-
connected post-operative residuals of 
perianal warts.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's July 2002 VA anus 
and rectum examination report.  All 
necessary special studies or tests are to 
be accomplished.  With respect to the 
appellant's service-connected post-
operative residuals of perianal warts, 
the examiner should state whether the 
appellant has any scars, and, if so, the 
examiner should specifically note whether 
the appellant's scar(s) is superficial, 
unstable, poorly nourished, with repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar.)  The area of scarring should 
be measured.  The examiner should also 
discuss the presence (including degree) 
or absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, itching, or 
lesions.  In addition, the examiner 
should comment as to whether, in the past 
12 months, the appellant had used 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, and if 
so, the frequency he had used such 
therapy should be noted.  In the 
alternative, the examiner should note 
whether the appellant had used a topical 
therapy in the past 12 months.  All 
findings should be reported in detail.  
The rationale for all opinions should be 
explained in detail.  The report prepared 
should be typed.       

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

6.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, in regard to the 
appellant's claim for a compensable 
rating for the post-operative residuals 
of perianal warts, the RO should consider 
the newly enacted provisions of 38 C.F.R. 
§ 4.118, pertaining to the evaluation of 
skin conditions.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


